Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 30 is indicated as cancelled. However, claim 30 was not provided in the original set of claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22 recites the limitation "the rings" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bunting (US 2009/0274553).

Regarding claim 1, Bunting discloses, a method for servicing defects in tubular structures and specifically discloses the following technical features (see specification paragraphs 18-31 and figures 1-4): the method comprises: depositing a protective weld layer 30 over the defect by sequentially depositing weld drips on the top of the puddle on the housing 20 (structure disclosed), wherein the protective weld layer 30 is adhered to the shell 20 around the defect 29, wherein sequentially depositing weld droplets comprises selectively moving wire electrodes of a welding gun (see FIG. 4B) between a retracted position and an advanced position, the weld droplets being formed in the retracted position and deposited on the housing 20 in the advanced position. (The wire is advanced and retracted as the droplets are being formed during the retraction portion. See Paragraph [0027])

Regarding claim 2, Bunting discloses, "CMT is a cold process when compared to a conventional
MIG process. It is characterized by alternating high and relatively cold temperatures. This alternating hot and cold process occurs by incorporating wire motion into the process control. The wire moves forward and into the weld pool. A short circuit occurs. When a short circuit occurs, the wire is pulled back again. In this manner, the welding arc inputs heat only very briefly in the arcing period, after which the heat input is immediately reduced. In this way, alternating heat and cold occur. Backward movement of the wire helps the welding material droplet to break off during a short circuit. Thus, the short circuit is controlled and kept small (disclosing that the weld drip falls on the structure). (See Paragraphs [0018]-[0027])

Regarding claim 3, Bunting discloses a CMT process incorporated into a TIG or MIG welding process which falls under GMAW or GTAW. Gas metal arc welding (GMAW), plasma transferred arc welding (PTAW) or Gas Tungsten Arc Welding (GTAW) are both conventional arc welds, and depositing the protective weld layer on the defect can also achieve the aforementioned droplet transition by plasma transferred arc welding (PTAW) or Gas Tungsten Arc Welding (GTAW) is readily conceivable and technical effects are anticipated.


Claim(s) 7-9, 15, 17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oka et al (US 6,044,769).

Regarding claim 7, Oka discloses a first brace 23 is positioned with respect to the interior of a tube as shown in Fig 2. The tubular structure is firmly engaged by the brace. (See Column 7, Lines 1-10) Figs 7C-7H show the movement of the apparatus by expanding or contracting a linear actuator comprising devices 24, 58, (See Colum 7 and Column 8, lines 25-60) Column 19, Lines 55-65 shows the movement mechanism being an actuator. 

Regarding claim 8, Oka discloses a second brace as shown in Fig 2 with the movement being in the same manner as in claim 7. (See Colum 7 and Column 8, lines 25-60, Column 19, Lines 55-65)

Regarding claims 9, 15, Oka discloses in Figs 7A-7H, the first and second braces being engaged or disengaged in order to reposition or move the device in a direction of the tube. 

Regarding claim 17, guide rollers 37 or 65 are provided for moving the repair apparatus.

Regarding claim 20, Oka discloses a body for insertion into a tubular structure for repairing a defect via welding. (See Column 4, Lines 40-50) An end effector or welding device is provided for holding a laser welding torch. (See Figs 19, 26, Column 18, Lines 16-40) Fig 26 also shows a rotational actuator for rotating the welding device. A first brace 23 is positioned with respect to the interior of a tube as shown in Fig 2. The tubular structure is firmly engaged by the brace. (See Column 7, Lines 1-10) Figs 7C-7H show the movement of the apparatus by expanding or contracting a linear actuator comprising devices 24, 58,  (See Colum 7 and Column 8, lines 25-60) Column 19, Lines 55-65 shows the movement mechanism being an actuator. 

Regarding claim 21, Oka discloses a second brace as shown in Fig 2 with the movement being in the same manner as in claim 20. (See Colum 7 and Column 8, lines 25-60, Column 19, Lines 55-65)

Regarding claim 22, it is not clear what “the rings” are, however, the device contains several ringed structures and must have a cross section smaller than the tubular diameter as they fit inside the tubular structure as shown in the Figures. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunting (US 2009/0274553) in view of Sato (US 2009/0166338).

The teachings of Bunting have been discussed above. Bunting fails to disclose, regarding claim 5, inserting the repair device in the tubular structure and moving it to the location of the defect. 

Sato discloses a welding device for a tubular structure as shown in Fig 2. The device is inserted into the tubular structure and would be moved to the location of the defect as indicated by the left to right arrows in Fig 2. It would have been obvious to adapt Bunting in view of Sato to provide the inserting the repair device in the tubular structure and moving it to the location of the defect for repairing a defect on the interior of a pipe. 

Regarding claim 6, Bunting fails to disclose depositing a reinforcing layer. However, Sato disclose forming a first, second and third layer. (See Paragraph [0078]) A TIG torch is used, which falls under the GTAW welding category. (See Paragraph [0052]) It would have been obvious to adapt Bunting in view of Sato to provide the reinforcing layer for providing extra strength and protection to the repaired area.

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al (US 6,044,769) in view of Sato (US 2009/0166338).

The teachings of Oka have been discussed above. Oka fails to disclose, regarding claim 23, the three actuators. However, it would have been obvious to provide three or more actuators since it has been held that a duplication of the essential working parts of a device involves only routine skill in the art. As Oka discloses an actuator, one having ordinary skill in the art would determine the appropriate number of actuators to be used in the desired application or design. 

Regarding claim 24, Oka fails to disclose a wire feed unit. However, Sato discloses a wire feed unit 24. (See Paragraphs [0052], [0054]) It would have been obvious to adapt Oka in view of Sato to provide the wire feed unit for advancing welding wire or a filler rod to the repair site. 

Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al (US 6,044,769) in view of Sato (US 2009/0166338) and Bunting (US 2009/0274553).

The teachings of Oka have been discussed above. Regarding claim 25-26, Oka doesn’t specifically disclose the droplet deposit. 

 Bunting discloses, depositing a protective weld layer 30 over the defect by sequentially depositing weld drips on the top of the puddle on the housing 20 (structure disclosed), wherein the protective weld layer 30 is adhered to the shell 20 around the defect 29, wherein sequentially depositing weld droplets comprises selectively moving wire electrodes of a welding gun (see FIG. 4B) between a retracted position and an advanced position, the weld droplets being formed in the retracted position and deposited on the housing 20 in the advanced position. (The wire is advanced and retracted as the droplets are being formed during the retraction portion. See Paragraph [0027])

It would have been obvious to adapt Oka in view of Bunting to provide the droplet deposit and advancing and retracting the wire for reducing a thermal input during welding. 

Regarding claim 27, Oka discloses rollers 51 on the body which are rotatably connected to a support structure as shown in Fig 3. A wedge like structure 50 biases the roller toward the tubular structure. 

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al (US 6,044,769) in view of Gatlin et al (US 2014/0034714).

The teachings of Oka have been discussed above. Oka discloses position sensors 78 and movement detection sensors for detecting a longitudinal location in the tube. However, Oka fails to disclose a torch position sensor for detecting rotational position of the torch. 

Gatlin discloses torch position sensors 15 for welding a tubular structure. (See Paragraph [0004], [0031], [0033]) It would have been obvious to adapt Oka in view of Gatlin to provide the torch position sensor for sensing the position of the torch in order to maintain the desired weld bead and weld direction. 

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/31/2022